DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #16766223 received on 5/21/2020. Claims 1-15 are amended. Claim 16 is added. Claims 1-16 are pending. All pending claims are considered and examined.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Duvall (WO 2017189628 A1; cited by Applicant IDS) discloses a coffee brewing machine, wherein the infusion flow rate is generated by an algorithm for non-linear rates (page 28, lines 5-11). Tacklind et al. (US 9427104 B1) discloses coffee brewing where an algorithm determines brew parameters (col. 10, lines 33-38), wherein brew time may be nonlinear, albeit with “little benefit” (col. 11, lines 16-43). However, the cited prior art of record does not teach or fairly suggests a coffee brewing machine that utilizes a non-linear mathematical model with coupled variables, configured to mathematically describe the functioning of said circuit and a processing and filtering algorithm configured to receive said at least one functioning parameter detected by said sensor, and to determine, repeatedly during the dispensing time and on the basis of said mathematical model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887